DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 10 is objected to because of the following informality: lines 1-3, “wherein the lock member comprises an operation portion for moving the lock member between the lock position and the release position” is also disclosed in claim 2.  The examiner recommends to remove this limitation.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 4-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US Pat. Pub. No. US 2021/0096505 A1; cited in IDS filed 2/8/2022).
Regarding claim 1, Kim discloses an image forming apparatus 10, comprising: a housing 10a; a drum cartridge 100 comprising a photoconductive drum 1; a developing cartridge detachably mountable to the drum cartridge 100 (paragraph [0036]); a drawer 200 movable between an inner position (Fig. 2) and an outer position (Fig. 1), the drum cartridge 100 being detachable from the drawer 200 in a detaching direction (Fig. 3), the drum cartridge 100 being located in the housing 10a when the drawer 200 is located at the inner position in a state in which the drum cartridge 100 is mounted to the drawer 200 (Fig. 2), at least a portion of the drum cartridge 100 being exposed to an outside of the housing 10a when the drawer 200 is located at the outer position in the state in which the drum cartridge 100 is mounted to the drawer 200 (Fig. 1); and a lock member (a hinge member) 330 provided on the drawer 200 and movable between a lock position at which the lock member 330 locks the drum cartridge 100 to the drawer 200 in the state in which the drum cartridge 100 is mounted to the drawer 200, and a release position at which a lock between the drum cartridge 100 and the drawer 200 is released (paragraphs [0100] and [0109]; Figs. 10-11b), wherein the lock member 330 is located below an uppermost end of the developing cartridge (a part of the cartridge 100) in the state in which the drum cartridge 100 is mounted to the drawer 200, and the developing cartridge is mounted to the drum cartridge 100 (Figs. 10-11b).
Regarding claim 2, Kim discloses wherein the lock member 330 comprises an operation portion (a first rotation part) 331 for moving the lock member 330 between the lock position and the release position (paragraph [0109]; Figs. 10-11b).
Regarding claim 4, Kim discloses wherein the drum cartridge 100 comprises a first drum cartridge (PK) and a second drum cartridge (PM), and wherein the lock member 330 comprises a first lock member corresponding to the first drum cartridge PK and a second lock member corresponding to the second drum cartridge PM (paragraphs [0034] and [0100]); Figs. 1, 3 and 10).
Regarding claim 5, Kim discloses wherein the drawer 200 is movable in a moving direction between the inner position and the outer position, and wherein the first lock member and the second lock member are arranged in the moving direction (Figs. 1 and 10).
Regarding claim 6, Kim discloses wherein the drawer 200 comprises a first side frame 200b configured to support a first end of the drum cartridge 100 and a second side frame 200a configured to support a second end of the drum cartridge 100 (Fig. 5), and wherein the lock member 330 is rotatably provided on the first side frame 200b (Fig. 10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Okabe et al. (US Pat. Pub. No. US 2015/0277363 A1)
Kim, as discussed above, differs from the instant claimed invention in not disclosing the developing cartridge comprising a handle, and wherein the handle is located above the operation portion in the state in which the drum cartridge is mounted to the drawer, and the developing cartridge is mounted to the drum cartridge.
Okabe et al. discloses an image forming apparatus 1, comprising: a housing 2; a drum cartridge comprising a photoconductive drum 14 (Fig. 1); a developing cartridge 13 detachably mountable to the drum cartridge (Figs. 1, 2, and 4); a drawer 9 movable between an inner position and an outer position (Figs. 1 and 7-8); wherein the developing cartridge 13 comprises a handle 64 being located on a top surface of the developing cartridge 13 (Figs. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the handle as taught by Okabe et al. to the top surface of the developing cartridge of Kim to easily replace the developing cartridge by gripping the handle.
Also, by combining Kim and Okabe et al., it would have been obvious to one of ordinary skill in the art to know the handle is located above the operation portion because the handle is on the top surface of the developing cartridge, and the operation portion of the lock member is near the bottom of the drawer.
Claim(s) 15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Okabe et al.
Kim discloses (as in claim 15) an image forming apparatus 10, comprising: a housing 10a; a drum cartridge 100 comprising a photoconductive drum 1; a developing cartridge being detachably mountable to the drum cartridge 100 (paragraph [0036]); a drawer 200 movable between an inner position (Fig. 2) and an outer position (Fig. 1), the drum cartridge 100 being located in the housing 10a when the drawer 200 is located at the inner position in a state in which the drum cartridge 100 is mounted to the drawer 200 (Fig. 2), at least a portion of the drum cartridge 100 being exposed to an outside of the housing 10a when the drawer 200 is located at the outer position in the state in which the drum cartridge 100 is mounted to the drawer 200 (Fig. 1); and a lock member 330 provided on the drawer 200 and movable between a lock position at which the lock member locks the drum cartridge 100 to the drawer 200 in the state in which the drum cartridge 100 is mounted to the drawer 200, and a release position at which a lock between the drum cartridge 100 and the drawer 200 is released (paragraphs [0100] and [0109]; Figs. 10-11b); wherein the lock member 330 comprises an operation portion 331 for moving the lock member 330 between the lock position and the release position (paragraph [0109]; Figs. 10-11b); (as in claim 17) wherein the drum cartridge 100 comprises a first drum cartridge (PK) and a second drum cartridge (PM), and wherein the lock member 330 comprises a first lock member corresponding to the first drum cartridge PK and a second lock member corresponding to the second drum cartridge PM (paragraphs [0034] and [0100]); Figs. 1, 3 and 10); and (as in claim 18) wherein the drawer 200 comprises a first side frame 200b configured to support a first end of the drum cartridge 100 and a second side frame 200a configured to support a second end of the drum cartridge 100 (Fig. 5), and wherein the lock member 330 is rotatably provided on the first side frame 200b (Fig. 10).
Kim differs from the instant claimed invention in not disclosing (as in claim 15) the developing cartridge comprising a handle, wherein the operation portion is disposed below the handle in the state in which the drum cartridge is mounted to the drawer, and the developing cartridge is mounted to the drum cartridge.
Okabe et al. discloses an image forming apparatus 1, comprising: a housing 2; a drum cartridge comprising a photoconductive drum 14 (Fig. 1); a developing cartridge 13 detachably mountable to the drum cartridge (Figs. 1, 2, and 4); a drawer 9 movable between an inner position and an outer position (Figs. 1 and 7-8); wherein the developing cartridge 13 comprises a handle 64 being located on a top surface of the developing cartridge 13 (Figs. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the handle as taught by Okabe et al. to the top surface of the developing cartridge of Kim to easily replace the developing cartridge by gripping the handle.
Also, by combining Kim and Okabe et al., it would have been obvious to one of ordinary skill in the art to know the operation portion is disposed below the handle because the operation portion of the lock member is near the bottom of the drawer, and the handle is on the top surface of the developing cartridge.
Allowable Subject Matter
Claims 7-14, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
September 3, 2022